Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to application 16/539,975, which was filed 08/13/19. Claims 1-20 are pending in the application and have been considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.   
Claims 14-20 are directed to a “computer program product comprising a computer readable storage medium”. On page 25, paragraph [0099], the specification discusses computer readable storage media, stating "The computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device. The computer readable storage medium may be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable combination of the foregoing. A non-exhaustive list of more specific examples of the computer readable storage medium includes the following: a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), a static random access memory (SRAM), a portable compact disc read-only can be … may be, for example, but is not limited to… "). Because the scope is open ended, the claims as a whole include non-statutory medium types, e.g. carrier waves, which do not fall into a category of patent eligible subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-12, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nuta et al. (2016/0316059).



Consider claim 1, Nuta discloses a method, comprising: determining, with computer hardware, an anticipated ebb point of a current conversation in response to a predetermined triggering event indicating a start of the current conversation (assessment of the ongoing conversation includes predicting a duration, i.e. end point or conclusion, of the ongoing conversation, [0019], in response to receiving speech data 102 and word sequences generated by speech recognition engine, [0084]).
Nuta does not explicitly disclose, but rather implies, or at least suggests monitoring, with the computer hardware, the current conversation using pattern recognition and determining a probable change in the anticipated ebb point in response to recognizing a word pattern indicating a change in the current conversation (a participant alters his or her speech patterns to “improve the values while the conversation is going”, which implies the metrics are continually updated, [0110], a predictive model may be used to map the values of the quality metrics to a predicted duration of the conversation, [0099]); and responsive to the probable change in the anticipated ebb point, initiating with the computer hardware, a response action (generating a recommendation based on the output of predictive model, [0130], which predicts call duration, [0127]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nuta by monitoring, with the computer hardware, the current conversation using pattern recognition and determining a probable change in the anticipated ebb point in response to recognizing a word pattern indicating a change in the current conversation and responsive to the probable change in the anticipated ebb point, initiating with the computer hardware, a response action in order to increase outcomes, as suggested by Nuta ([0138]).

Consider claim 8, Nuta discloses a system, comprising: a processor (processor, [0145]) configured to initiate operations including: determining an anticipated ebb point of a current conversation in response to a predetermined triggering event indicating a start of the current conversation (assessment of the ongoing conversation includes predicting a duration, i.e. end point or conclusion, of the conversation, [0019], in response to receiving speech data 102 and word sequences generated by speech recognition engine, [0084]).
Nuta does not explicitly disclose, but rather implies, or at least suggests monitoring the current conversation using pattern recognition and determining a probable change in the anticipated ebb point in response to recognizing a word pattern indicating a change in the current conversation (a participant alters his or her speech patterns to “improve the values while the conversation is going”, which implies the metrics are continually updated, [0110], a predictive model may be used to map the values of the quality metrics to a predicted duration of the conversation, [0099]); and responsive to the probable change in the anticipated ebb point, initiating a response action (generating a recommendation based on the output of predictive model, [0130], which predicts call duration, [0127]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nuta by monitoring the current conversation using pattern recognition and determining a probable change in the anticipated ebb point in response to recognizing a word pattern indicating a change in the current conversation and responsive to the probable change in the anticipated ebb point, initiating a response action for reasons similar to those for claim 1.

Consider claim 14, Nuta discloses a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable 
Nuta does not explicitly disclose, but rather implies, or at least suggests monitoring, by the processor, the current conversation using pattern recognition and determining a probable change in the anticipated ebb point in response to recognizing a word pattern indicating a change in the current conversation; and responsive to the probable change in the anticipated ebb point, initiating by the processor, a response action.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nuta by monitoring, by the processor, the current conversation using pattern recognition and determining a probable change in the anticipated ebb point in response to recognizing a word pattern indicating a change in the current conversation; and responsive to the probable change in the anticipated ebb point, initiating by the processor, a response action for reasons similar to those for claim 1.

Consider claim 2, Nuta discloses the anticipated ebb point of the current conversation is based on a plurality of prior conversations grouped according to an identified topic of the current conversation (training predictive models includes fitting the model to training data including the conversation metric data for a plurality of conversations, [0007], one of which is a topicality metric, [0085], the predictive model predicts call duration, [0127]). 



Consider claim 4, Nuta discloses the change in the current conversation comprises moving from one phase of the current conversation to another or moving from one topic to another (training the predictive models to understand that the ongoing conversation has moved from a first to a second phase, [0011]). 

Consider claim 5, Nuta does not specifically disclose, but implies, or at least suggests the response action is notifying a current conversation participant of the change in the anticipated ebb point (providing notification of the assessment of the ongoing conversation, which includes an output of predictive model, [0018], which predicts duration, [0127], all of which suggests that when the duration changes during the ongoing call, the new duration is provided in a notification). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nuta such that the response action is notifying a current conversation participant of the change in the anticipated ebb point for reasons similar to those for claim 1.

Consider claim 7, Nuta discloses the predetermined triggering event is a push triggered event, pull triggered event, conditionally triggered event, scheduled action or user-initiated action (a sales call is initiated by the salesperson, who is the user, [0035]). 



Consider claim 10, Nuta discloses the recognizing the word pattern indicating a change in the current conversation uses a deep learning neural network or k-means clustering (deep neural network, [0070]). 

Consider claim 11, Nuta discloses the change in the current conversation comprises moving from one phase of the current conversation to another or moving from one topic to another (training the predictive models to understand that the ongoing conversation has moved from a first to a second phase, [0011]).

Consider claim 12, Nuta does not specifically disclose, but implies, or at least suggests the response action is notifying a current conversation participant of the change in the anticipated ebb point (providing notification of the assessment of the ongoing conversation, which includes an output of predictive model, [0018], which predicts duration, [0127], all of which suggests that when the duration changes during the ongoing call, the new duration is provided in a notification). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nuta such that the response action is notifying a current conversation participant of the change in the anticipated ebb point for reasons similar to those 
Consider claim 15, Nuta discloses the anticipated ebb point of the current conversation is based on a plurality of prior conversations grouped according to an identified topic of the current conversation (training predictive models includes fitting the model to training data including the conversation metric data for a plurality of conversations, [0007], one of which is a topicality metric, [0085], the predictive model predicts call duration, [0127]). 

Consider claim 16, Nuta discloses the recognizing the word pattern indicating a change in the current conversation uses a deep learning neural network or k-means clustering (deep neural network, [0070]). 

Consider claim 17, Nuta discloses the change in the current conversation comprises moving from one phase of the current conversation to another or moving from one topic to another (training the predictive models to understand that the ongoing conversation has moved from a first to a second phase, [0011]). 

Consider claim 18, Nuta does not specifically disclose, but implies, or at least suggests the response action is notifying a current conversation participant of the change in the anticipated ebb point (providing notification of the assessment of the ongoing conversation, which includes an output of predictive model, [0018], which predicts duration, [0127], all of which suggests that when the duration changes during the ongoing call, the new duration is provided in a notification). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nuta such that the response action is notifying a 

Consider claim 20, Nuta discloses the predetermined triggering event is a push triggered event, pull triggered event, conditionally triggered event, scheduled action or user-initiated action (a sales call is initiated by the salesperson, who is the user, [0035]). 

Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nuta et al. (2016/0316059) in view of Beshears et al. (2008/0212760).

Consider claim 6, Nuta discloses the notifying includes indicating a probability (probability that the participant’s speech will result in a certain output, [0084], notifying a participant of the assessment of the ongoing conversation, [0125]).
Nuta does not specifically mention a probability that the current conversation will conclude within a specified time.
Beshears discloses a probability that a conversation will conclude within a specified time (likelihood that the call will be complete, [0008], during a time period, [0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nuta such that the notifying includes indicating a probability as in Nuta that the current conversation will conclude within a specified time as in Beshears, in order to more efficiently utilize agent time, as suggested by Beshears ([0005]).


Nuta does not specifically mention a probability that the current conversation will conclude within a specified time.
Beshears discloses a probability that a conversation will conclude within a specified time (likelihood that the call will be complete, [0008], during a time period, [0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nuta such that the notifying includes indicating a probability as in Nuta that the current conversation will conclude within a specified time as in Beshears, for reasons similar to those for claim 6.

Consider claim 19, Nuta discloses the notifying includes indicating a probability (probability that the participant’s speech will result in a certain output, [0084], notifying a participant of the assessment of the ongoing conversation, [0125]).
Nuta does not specifically mention a probability that the current conversation will conclude within a specified time.
Beshears discloses a probability that a conversation will conclude within a specified time (likelihood that the call will be complete, [0008], during a time period, [0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nuta such that the notifying includes indicating a probability as in Nuta that the current conversation will conclude within a specified time as in Beshears, for reasons similar to those for claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190347621 A1 White discloses predicting task durations
US 20170308866 A1 Dotan-Cohen discloses meeting scheduling resource efficiency
US 20170214799 A1 Perez discloses a routing strategy is generated for steering the call to one of a plurality of types of agent (such as to a human or a virtual agent), based on the predicted class and complexity of the dialogue and a cost assigned to the type of agent
US 20090327169 A1 Kamar discloses use of predictive models that infer the probability that aspects of items will be forgotten, models that evaluate the relevance of recalling aspects of items in different settings, based on contextual information related to user attributes associated with the items, and models of the context-sensitive cost of interrupting users with reminders
US 20150256675 A1 Sri discloses predicting and tracking of mood changes in textual conversations are provided
US 20190236551 A1 Shah discloses enabling a conferencing client operated by a meeting organizer to present the meeting organizer with information about the impact of extending a meeting past its scheduled end time
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 8:00 AM - 4:30 PM. The examiner’s fax number is 571/270-6135.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dan Washburn can be reached on 571/272-5551. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Jesse S Pullias/
Primary Examiner, Art Unit 2657                                        03/01/21